Name: Commission Regulation (EC) NoÃ 1347/2006 of 13 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 14.9.2006 EN Official Journal of the European Union L 250/1 COMMISSION REGULATION (EC) No 1347/2006 of 13 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 September 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 13 September 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 78,3 999 78,3 0707 00 05 052 89,0 999 89,0 0709 90 70 052 100,0 999 100,0 0805 50 10 388 70,1 524 48,9 528 54,9 999 58,0 0806 10 10 052 70,4 220 135,2 400 177,1 624 118,8 804 95,7 999 119,4 0808 10 80 388 86,0 400 91,7 508 75,9 512 81,8 800 133,7 804 96,4 999 94,3 0808 20 50 052 115,4 388 96,0 720 60,3 999 90,6 0809 30 10, 0809 30 90 052 115,4 999 115,4 0809 40 05 052 86,8 066 51,0 098 37,5 624 127,2 999 75,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.